Case 3:20-cv-02190-DMS-DEB Document 19 Filed 05/04/21 PageID.608 Page 1 of 2



  1
  2
  3
  4
  5
  6
  7
  8
                     IN THE UNITED STATES DISTRICT COURT
  9
                  FOR THE SOUTHERN DISTRICT OF CALIFORNIA
10
11
12
13    LANA RAE RENNA, et al.,                    20-cv-02190-DMS-DEB
14                                 Plaintiffs, ORDER GRANTING JOINT
                                               MOTION FOR AN ORDER
15                                         v. EXTENDING TIME FOR
                                               DEFENDANTS TO FILE AN
16                                             ANSWER TO THE FIRST
      ROB BONTA, in his official capacity AMENDED COMPLAINT
17    as Attorney General of California;
      and LUIS LOPEZ, in his official
18    capacity as Director of the
      Department of Justice Bureau of
19    Firearms,
20                             Defendants.
21
22
23
24
25
26
27
28
                                             1
                                                          Order (20-cv-02190-DMS-DEB)
Case 3:20-cv-02190-DMS-DEB Document 19 Filed 05/04/21 PageID.609 Page 2 of 2



  1         Plaintiffs and Defendants have submitted a Joint Motion for an Order
  2   Extending Time for Defendants to File an Answer to the First Amended Complaint.
  3   Having considered the Joint Motion, and good cause appearing, the Court hereby
  4   grants the motion and extends Defendants’ deadline to file an answer to the First
  5   Amended Complaint to May 14, 2021.
  6       IT IS SO ORDERED.
  7
  8   Dated: May 4, 2021

  9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             2
                                                           Order (20-cv-02190-DMS-DEB)
